806 F.2d 940
Elsie Viola MILLER and Oretta Bernice Lancaster, doingbusiness as the Junction Cafe and Tavern;  Taylor's CoffeeShop, Inc., dba Rennie's Landing;  Wian, Inc., dba Barney'sCable, individually and as representatives of otherssimilarly situated, Plaintiffs-Appellants,v.William H. HEDLUND;  Sylvia S. Bedingfield;  Reuben A.Worster;  Stan Auderkirk and Jill Thorne, individually intheir representative capacities as the Commissioners of theOregon Liquor Control Commission;  C. Dean Smith,individually in his capacity as Administrator for the OregonLiquor Control Commission, Spear Beverage Co., Inc., andCoast Distributors, Inc.;  individually and asrepresentatives of others similarly situated, Defendants-Appellees.
No. 84-3749.
United States Court of Appeals,Ninth Circuit.
Dec. 19, 1986.

1
David W. Axelrod, Schwabe, Williamson, Wyatt, Moore & Roberts, Portland, Or., for plaintiffs-appellants.


2
Robert W. Muir, Asst. Atty. Gen., Salem, Or., for defendants-appellees.

ORDER

3
Before BROWNING, Chief Judge, ALARCON, Circuit Judge, and STEPHENS*, District Judge.


4
The opinion in this case is withdrawn.  803 F.2d 1007.  Submission of this case is vacated pending resolution by the United States Supreme Court of 324 Liquor Corp. v. Duffy, No. 84-2022.



*
 The Honorable Albert Lee Stephens, Jr., Senior United States District Judge for the Central District of California, sitting by designation